MILLER, Circuit Justice.
I find the following facts:
1. That Atterbury, the father, advanced to his son, the partner of Baker, the sum of $10,000, which was not intended as a loan to the partnership, but as an advance to the son by the father, which was no just claim against the' insolvent partnership.
2. I find that said Atterbury, the father, also loaned the partnership the further sum of $9,155.25, which was intended by both the father and the members of the partnership as a loan of money to the firm, and which, but for the next finding of fact, would now be a valid claim against the assets of the bankrupt firm in the hands of the assignee.
3. I fipdthattheappellee, EdwardJ.C.Atter-bury, the father, with full knowledge that the sum of $10,000 aforesaid was an advance to his son, and well knowing that he had induced some of the creditors of the firm to extend credit by his statement that this $10,-000 was such an advance, and was not claimed by him as a debt against the firm, did, nevertheless, claim that sum and the $9,155.-25, also, in all the sum of $19,155.25, against the estate of the bankrupts, and did file that claim with the assignee, and did support that claim by a false oath, and did, in support of it. in this suit falsely swear that it was not an advance to his son, but was a just claim against the assets of the firm in the hands of the assignee.
Conclusion of law: And I am of opinion *782as a conclusion of law from the foregoing facts, that said Edward J. C. Atterbury, is not entitled to receive from the assignee of said bankrupt partnership any part of said sum of $19,155.25, neither the $10,000, advanced to the son, nor the $9,155.25 actually loaned to the partnership.
As to single and entire debts, and divisible demands, see In re Richter [Case No. 11,803].
The result is that the decree of the district court is reversed, and a decree entered here disallowing said Atterbury’s claim as a creditor, and dismissing his claim with costs. Let a decree be entered accordingly.
Decree accordingly.